DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claim 17 is objected to because of the following informalities: lack of antecedent basis for “the message application”.  Appropriate correction is required.

Claim 19 is objected to because of the following informalities: lack of antecedent basis for “the first graphite sheet”.  Appropriate correction is required.

Claim 20 is objected to because of the following informalities: “not including an opening correspond to the openings of the support frame and the first and second graphite sheets”.  Should be --corresponding--  Appropriate correction is required.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over the claims of Patent No. US 10,747,042 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims in the instant application and the patent are substantially identical in structural and functional characteristics.  For example:
	
Instant Application
Patent No. 10,747,042
Explanation
1. An electronic device, comprising: a first assembly including: a window defining an appearance of a front surface of the electronic device;

a display module disposed below the window; a touch sensor disposed between the window and the display module;



a support frame supporting the display module and including an opening area;

a fingerprint sensor disposed in the opening of the support frame and the opening of the heat dissipation sheet;

a second assembly coupled to the first assembly, and including: a case forming an appearance of the electronic device and an inner space of the electronic device with the first assembly;

a power supply unit accommodated in the inner space of the electronic device;

a circuit board accommodated in the inner space of the electronic 

wherein the controller configured to: in response to the touch sensor receiving a single touch input while the display module is in a deactivated state, display a graphic image at a region of the display module overlapped with the fingerprint sensor;


in response to the touch sensor receiving a specific touch input different from the single touch input, while the display module is in the deactivated state, display a lock screen image on the display module and the graphic image at the region of the display module overlapped with the fingerprint sensor;

control the fingerprint sensor to detect fingerprint information through the 




a display module disposed below the window; a touch sensor disposed between the window and the display module;

a heat dissipation sheet disposed below the display module and having an opening;

and a metal frame disposed below the display module and the touch sensor;


a fingerprint sensor disposed below the display module and in the opening of the heat dissipation sheet;

17. the fingerprint sensor is disposed adjacent to an edge of the electronic device formed by a case of the electronic device and the display module









fingerprint sensor disposed thereon



15. and a controller configured to: in response to the touch sensor receiving a single touch input while the display module is in a deactivated state, display a graphic image at a region of the display module overlapped with the fingerprint sensor; 


in response to the touch sensor receiving a specific touch input different from the single touch input, while the display module is in the deactivated state, display a lock screen image on the display module and the graphic image at the region of the display module overlapped with the fingerprint sensor; 

fingerprint sensor to detect fingerprint information through the graphic image region at the region of the display module; and perform an authentication procedure to release a lock state of the electronic device when the detected fingerprint information matches pre-stored fingerprint information,
























The metal frame of ‘042 obviously includes an opening.






















The electronic device of ‘042 inherently contains a power unit.


In regards to instant claims 2-21, all limitations of these claims are contained in the claims of the patent as follows:

Instant Application
Patent No. 10,747,042
2
9
3
9
4
9
5
15
6
15
7
15
8
15
9
15
10
15
11
15

15
13
15
14
15
15
15
16
15
17
15
18
5
19
6
20
8
21
10



























Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 2017/0033442 A1).

Instant Claim 1: An electronic device, comprising: a first assembly including: a window defining an appearance of a front surface of the electronic device;  (“The electronic device includes a housing including a window that forms a first side of the electronic device,” (Choi, abstract))

a display module disposed below the window;  (“Referring to FIGS. 3 and 4, the electronic device 300 may include a display device 310,” (Choi, paragraph 89))

a touch sensor disposed between the window and the display module;  (“a touch sensor disposed adjacent to the window and configured to generate a capacitance,” (Choi, abstract))

a heat dissipation sheet disposed below the display module and having an opening;  (“The bracket may impart rigidity to the display device 310 (fig 3) and the circuit board 360. Further, the bracket may be used to shield electromagnetic waves or electrical noise, or may be used as a heat dissipation plate that prevents electronic components from being unnecessarily heated.” (Choi, paragraph 153)  The heat dissipation plate of Choi may obviously be located between display device 310 and circuit board 360.
In addition, the heat dissipation plate has an opening.)

a support frame supporting the display module and including an opening area;  (“Referring to FIGS. 3 and 4, the electronic device 300 may include … a case frame 370” (Choi, paragraph 89)  The case frame 370 of Choi corresponds to the support frame of the claim.
In addition, the case frame 370 has an opening.)

a fingerprint sensor disposed in the opening of the support frame and the opening of the heat dissipation sheet;  (“Additionally or alternatively, the sensor module 1940 (fig 19) may include, for example, … a fingerprint scan sensor.” (Choi, paragraph 252)  Regardless of the exact positioning of the fingerprint scan sensor of Choi, the fingerprint scan sensor can be said to be located in the opening of other elements.)

a second assembly coupled to the first assembly, and including: a case forming an appearance of the electronic device and an inner space of the electronic device with the first assembly;  (“Referring to FIGS. 3 and 4, the electronic device 300 may include … a case frame 370” (Choi, paragraph 89)  The case frame 370 of Choi corresponds to the case of the claim.)

a power supply unit accommodated in the inner space of the electronic device;  (“The circuit board 360 (fig 3) may include one or more push switches that are mounted on the second side 360-2 thereof. For example, one push switch 360-B41 may be used for a function (such as power on/off, screen on/off, etc.),” (Choi, paragraph 108)  The circuit board 360 of Choi corresponds to the power supply unit of the claim.)

a circuit board accommodated in the inner space of the electronic device and including a controller;  (The above citation from paragraph 108 of Choi teaches circuit board 360.
In addition, it is obvious that the circuit board 360 contains a controller.)

Choi does not explicitly teach the following limitations of this claim:

wherein the controller configured to: in response to the touch sensor receiving a single touch input while the display module is in a deactivated state, display a graphic image at a region of the display module overlapped with the fingerprint sensor; in response to the touch sensor receiving a specific touch input different from the single touch input, while the display module is in the deactivated state, display a lock screen image on the display module and the graphic image at the region of the display module overlapped with the fingerprint sensor; control the fingerprint sensor to detect fingerprint information through the graphic image at the region of the display module; and perform an authentication procedure to release a lock state of the electronic device when the detected fingerprint information matches pre-stored fingerprint information.

However, it is obvious that the fingerprint scan sensor of Choi is used for authenticating the user.

wherein the controller configured to: in response to the touch sensor receiving a single touch input while the display module is in a deactivated state, display a graphic image at a region of the display module overlapped with the fingerprint sensor; in response to the touch sensor receiving a specific touch input different from the single touch input, while the display module is in the deactivated state, display a lock screen image on the display module and the graphic image at the region of the display module overlapped with the fingerprint sensor; control the fingerprint sensor to detect fingerprint information through the graphic image at the region of the display module; and perform an authentication procedure to release a lock state of the electronic device when the detected fingerprint information matches pre-stored fingerprint information.  (“Additionally or alternatively, the sensor module 1940 (fig 19) may include, for example, … a fingerprint scan sensor.” (Choi, paragraph 252)  The fingerprint scan sensor of Choi is obviously used for authenticating the user.  The display device 310 would contain an image directing the user where to place his finger on the fingerprint scan sensor so that the user’s fingerprint can be obtained and the user authenticated and the electronic device 300 unlocked.)


Instant Claim 2: The electronic device of claim 1, wherein the controller is further configured to: display an always-on display image on the display module in the deactivated state of the display module.  (If the electronic device 300 of Choi is on, then there is obviously an image on the display device 310.)


Instant Claim 3: The electronic device of claim 2, wherein the controller is further configured to: control the display module to display the graphic image at the region of the display module overlapped with the fingerprint sensor when a preset touch input is applied while the always-on display image is displayed.  (The display device 310 of Choi would obviously contain an image directing the user 


Instant Claim 4: The electronic device of claim 3, wherein the controller is further configured to: control the display module to display guide information for guiding the preset touch input while the always-on display image is displayed.  (The display device 310 of Choi would obviously contain an image (“guide information”) directing the user where to place his finger on the fingerprint scan sensor so that the user’s fingerprint can be obtained.)


Instant Claim 5: The electronic device of claim 4, wherein the controller is further configured to: stop displaying the graphic image if fingerprint information is not detected for a preset time while the graphic image is displayed.  (If the display device 310 of Choi provides an image directing the user where to place his finger on the fingerprint scan sensor, and the user does not do so within a predetermined time, then it would be obvious to remove the image as the user does not wish to provide his fingerprint.)


Instant Claim 6: The electronic device of claim 1, wherein the display module is divided into a first region for sensing a touch input and a second region for sensing a touch input and detecting fingerprint information, and wherein the second region is the region of the display module overlapped with the fingerprint sensor.  (The region of the display device 310 of Choi aligned with the fingerprint scan sensor is the region for detecting fingerprint information.)


Instant Claim 7: The electronic device of claim 6, when the display module is deactivated, the sensing a touch input in the first region is deactivated, the sensing a touch input in the second region is activated, and the detecting fingerprint information in the second region is deactivated, wherein the deactivated fingerprint information detection in the second region is activated under the control of the control unit while the display module is in the deactivated state.  (If the display device 310 of Choi is deactivated, then various functions are obviously deactivated as well.)


Instant Claim 8: The electronic device of claim 7, wherein the controller is further configured to: release the lock state of the electronic device in different ways according to the type of touch input applied to the second region while the display module is in the deactivated state.  (The electronic device 300 of Choi may be unlocked with the display providing different applications, for example.)


Instant Claim 9: The electronic device of claim 8, wherein the controller is further configured to: control the fingerprint sensor to detect fingerprint information from a touch input when the touch input applied to the second region is the touch input having a pressure equal to or greater than a reference pressure, and release the lock state of the electronic device based on the detected fingerprint information;  (The user’s touch input must inherently meet a certain pressure threshold in order to be recognized by the fingerprint scan sensor of Choi.)

and display a preset lock screen when the touch input applied to the second region is a predetermined type of touch input, release the lock state of the electronic device based on through a pattern or code input through the displayed lock screen.  (The user’s touch input is obviously a predetermined type of touch input, if only the routine tap.)


Instant Claim 10: The electronic device of claim 9, wherein the predetermined touch input is a swipe touch input applied from the first region to the second region.  (Swipe touch inputs are very common and would be obvious to include in the electronic device 310 of Choi.)


Instant Claim 11: The electronic device of claim 7, wherein the controller is further configured to: activate the display module when a touch input having a pressure less than a reference pressure is applied to the second region while the display module is in the deactivated state,  (Even if the user touches the display device 310 of Choi without applying any pressure, that may activate the screen.)

and control the fingerprint sensor to detect fingerprint information when a touch input having a pressure equal to or greater than a reference pressure is applied to the second region, and performs an authentication procedure according to the detected fingerprint information.  (The user’s touch input must inherently meet a certain pressure threshold in order to be recognized by the fingerprint scan sensor of Choi.)


Instant Claim 12: The electronic device of claim 7, wherein the controller is further configured to: activate touch detection in the second area and deactivate detecting fingerprint information in the second region, when the locked state of the electronic device is released.  (There are obviously occasions when the electronic device 300 of Choi does not need to detect the user’s fingerprint.)


Instant Claim 13: The electronic device of claim 12, wherein the controller is further configured to: display the graphic image at the region of the display module overlapped with the fingerprint sensor based on a specific touch input when the locked state of the electronic device is released; control the fingerprint sensor to detect fingerprint information through the graphic image; and control the display module to display at least one lock state-related information when the detected fingerprint information matches the pre-stored fingerprint information.  (The display device 310 would contain an image directing the user where to place his finger on the fingerprint scan sensor so that the user’s fingerprint can be obtained and the user authenticated and the electronic device 300 unlocked.)


Instant Claim 14: The electronic device of claim 13, wherein the specific touch input is a swipe touch input applied from the first region to the second region.  (Claim 14 is substantially identical to claim 10, and thus, is rejected under similar rationale.)


Instant Claim 15: The electronic device of claim 7, wherein the controller is further configured to: activate the display module when a touch input is applied to the second region while the display module is in the deactivated state;  (If the user touches the display device 310 of Choi, that would activate the screen.)

control the fingerprint sensor to detect the fingerprint information when the time at which the touch input is applied to the second region exceeds a preset time; and perform the authentication procedure according to the detected fingerprint information.  (The user’s touch input must inherently meet a certain time threshold in order to be recognized by the fingerprint scan sensor of Choi.)


Instant Claim 16: The electronic device of claim 6, wherein the controller is further configured to: when a touch input is applied to an icon displayed at the region of the display module overlapped with the fingerprint sensor in a state in which the locked state of the electronic device is released, control the display module to display an execution screen of an application corresponding to the icon or to display information in a lock state related to the application based on whether the touch input applied to the icon is a touch input having a pressure equal to or greater than a reference pressure.  (If the user selects an icon on the display device 310 of Choi, then obviously the application associated with that icon is executed.)


Instant Claim 17: The electronic device of claim 6, wherein the controller is further configured to: control the display module to display a graphic image corresponding to the second region when the execution screen of the message application is displayed on the electronic device in which the lock state is released; and control the display module to display the encrypted information based on the touch pressure of the touch input applied to the graphic image.  (Images related to applications being executed are obviously displayed on the screen of Choi.)


Instant Claim 18: The electronic device of claim 1, further comprising: a first graphite sheet disposed below the display module and having an opening, wherein the fingerprint sensor is disposed in the opening of the first graphite sheet.  (Graphite is a well-known element used in electronic devices, and thus, would be obvious to include in the electronic device 300 of Choi.)


Instant Claim 19: The electronic device of claim 1, further comprising: a second graphite sheet disposed below the first graphite sheet and having an opening corresponding to the opening of the first graphite sheet, wherein the fingerprint sensor is disposed in the openings of the first and second graphite sheets.  (Graphite is a well-known element used in electronic devices, and thus, would be obvious to include in the electronic device 300 of Choi.)


Instant Claim 20: The electronic device of claim 8, further comprising: a third graphite sheet disposed below the support frame and not including an opening correspond to the openings of the support frame and the first and second graphite sheets.  (Graphite is a well-known element used in electronic devices, and thus, would be obvious to include in the electronic device 300 of Choi.)


Instant Claim 21: The electronic device of claim 11, wherein the controller is further configured to: activate the touch sensor in response to a touch input on the display module in an area excluding the region of the display module overlapped with the fingerprint sensor.  (Modern electronic devices are typically activated when the user performs an action on the device.)



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yaron Cohen whose telephone number is (571)270-7995. The examiner can normally be reached Monday - Friday 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-




/YARON COHEN/Examiner, Art Unit 2626